NUMBER 13-17-00035-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


SERGIO REYES,                                                                              Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On appeal from the 331st District Court
                             of Travis County, Texas.



                                ORDER TO FILE BRIEF
    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                           Order Per Curiam

        This cause is before the Court on the State’s fourth motion for extension of time to

file the brief in this matter.1 The State’s brief in this matter was originally due on August



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
27, 2018. The State has previously requested and received three extensions of time to

file the brief.

        The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

        Accordingly, we GRANT the State’s fourth motion for extension of time and

ORDER the State to file the brief on or before December 27, 2018. No further extensions

will be granted in this matter absent exigent circumstances.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2018.




                                             2